Citation Nr: 0009654	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  98-05 485A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a left knee injury 
with arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1968 to 
October 1970.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from an August 1997 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDING OF FACT

In a written statement received by the RO in December 1999, 
the veteran expressly withdrew his substantive appeal from 
the denial of his petition to reopen a claim for service 
connection for a left knee injury with arthritis.


CONCLUSION OF LAW

The issue of whether the veteran's had submitted new and 
material evidence sufficient to reopen a claim for service 
connection for a left knee injury with arthritis has been 
withdrawn and no allegation of error of fact or law remains.  
38 U.S.C.A. § 7105(d)(5) (West 1991); 38 C.F.R. §§ 20.204 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a document received by the RO in December 1999 the veteran 
stated, "I would hereby like to drop or cancel any and all 
appeals I may have going with the BVA at this time.  I am not 
going to Washington on 25 January and consider all my service 
connected issues satisfied at this time.  Please communicate 
this to the BVA on my behalf."

The Board finds that the veteran's appellant's 1999 written 
statement effectively withdrew his substantive appeal.  
Therefore, the Board concludes that no allegation of fact or 
law remains.  In the absence of such assertions, the appeal 
should be dismissed.  38 U.S.C.A. § 7105(d)(5) (West 1991).


ORDER

The appeal is dismissed.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

